Case 1-19-43494-nhl Doci1 Filed 06/06/19 Entered 06/06/19 10:46:30 '

 

ratte information to identify your case:

United States Bankruptcy Court for the:

District of
Case number (/f known): Chapter you are filing under:
QJ Chapter 7 (0 Lt
QC) Chapter 11
QO Chapter 12 . .
‘AThanter 13 (J Check if this is an

amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

| Part 1: | Identify Yourself

1. Your full name

Write the name that is on your f7 MOR ALAC

government-issued picture ee

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

 

 

 

 

 

 

 

 

 

 

identification (for example, First name . L703 First name

your driver's license or ALF

passport). Middle name Middle name

Bring your picture Se APB 4S

identification to your meeting Last name Last name

with the trustee.
Suffix (Sr., Jr., I, Il) Suffix(Sr, Jr, Wi)

2. All other names you Pfe AS

have used in the last 8 Firstname — First name ——

years

Include your married or Middle name Middle name

maiden names.
Last name Last name
First name 7 First name - Be
Middle name Middle name Oe
Last name Last name -

3. Only the last 4 digits of XK = OK = 7 ee JF & i — mK —_

your Social Security

number or federal OR OR

individual Taxpayer

identification number Oxx - xR Qxx - xx =
(ITIN)

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 1-19-43494-nhl

JI ASP

Debior 1

Doc1 Filed 06/06/19

kK ABITER

 

First Name

4. Any business names
and Employer

Identification Numbers

(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

Middle Name

Last Name

About Debtor 1:

2 have not used any business names or EINs.

Business name

Case number (if known)

Entered 06/06/19 10:46:30

About Debtor 2 (Spouse Only in a Joint Case):

CY I have not used any business names or EINs.

Business name

 

Business name

S39 -~S7 -

Number Street

 

Business name

EIN

EIN

If Debtor 2 lives at a different address:

SPA Ay ~]

Number Street

BLAIR LOZ NV 0387

 

City | State ZIP Code

4°
a = 7 KR ce Seer

City - State ZIP Code

 

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

County

lf Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Street Number Street”

P.O. Box — —_ P.O. Box -

City State ZIP Code City Slate ZIP Code
Check one: Check one:

over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

have Another reason. Explain.
_, (See/as U.S.C. § 1408.)

f
v—

 

CO OX LOK KING

 

 

Voluntary Petition for Individuals Filing for Bankruptcy

LJ Over the last 180 days before filing this petition.
| have tived in this district longer than in any
other district.

Gl | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

page 2
Case 1-19-43494-nhl Doci1 Filed 06/06/19 Entered 06/06/19 10:46:30

Debtor 1 Ahh San

First Name Middle Name Last Name

et the Court About Your Bankruptcy Case

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

kab (

C) Chapter 7

C) Chapter 11
UC) Chapter 12
w Chapter 13

Case number (if

known)

 

a will pay the entire fee when I file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check

with a pre-printed address.

C) I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

CJ | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

Ano

Case number

 

Case number

 

QO) Yes. District When
MM/ DD/YYYY

District When
MM/ DD/YYYY

District When

Case number —__

 

a] No

CL} Yes. Debtor

MM / DD/YYYY

Relationship to you

 

 

District When

MM/DD /YYYY
Debtor
District When

____ Relationship to you

Case number, if known.

 

BENo Go to line 12.

MM /DD/ YYYY

QC) Yes. Has your landlord obtained an eviction judgment against you?

CI No. Go to line 12.

Case number, if Known

OQ Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as

part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy

page 3
Case 1-19-43494-nhl Doci1 Filed 06/06/19 Entered 06/06/19 10:46:30

Debtor 1 Ah Cc AN kaw id : Case number (i known)

First Name Middle Name Last Name

 

| Part 3: | Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor No. Go to Part 4.
of any full- or part-time
business? QC) Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or —_
LLC. Number Street

Name of business, if any

If you have more than one
sole proprietorship, use a — —
separate sheet and attach it
to this petition.

 

 

City - State ZIP Code

Check the appropriate box to describe your business:

(J Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
() Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q Commodity Broker (as defined in 11 U.S.C. § 101(6))

C) None of the above

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor? -
JALNo. | am not filing under Chapter 11.
For a definition of small
business debtor, see Q) No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

Q) Yes. lam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

a Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any No
property that poses or is

alleged to pose athreat | “1 Yes. Whatis the hazard?

 

of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

 

If immediate attention is needed, why is it needed?

For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 1-19-43494-nhl

BASBN

First Name

Debtor 1

Middid Name

Doc1 Filed 06/06/19

KA. bi C

Last Name

Entered 06/06/19 10:46:30

Case number (if known),

 

| Part 5: | Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

SH received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

() | received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CJ | certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

lam not required to receive a briefing about
credit counseling because of:

Q) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

!f you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

a | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but ! do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, atlach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) tam not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Case 1-19-43494-nhl

Debtor 1 ALLS Bol

First Name Middle Name

Answer These Questions for Reporting Purposes

Am a 4? 4 eC

Last Name

Case number (if known),

Doc1 Filed 06/06/19 Entered 06/06/19 10:46:30

 

 

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

five Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

no. Go to line 16c.
UC) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

GENo. | am not filing under Chapter 7. Go to line 18.

Q) Yes. lam filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

Ww No
U] Yes

Sa 1-49

C] 50-99
QI 100-199
LJ 200-999

Bhso-$50,000

C) $50,001-$100,000
C} $100,001-$500,000
(2 $500,001-$1 million

LJ $0-$50,000

C} $50,001-$100,000
100,001-$500,000

QC) $500,001-$1 million

QI 1,000-5,000
LJ 5,001-10,000
L) 10,001-25,000

C) $1,000,001-$10 million

C) $10,000,001-$50 million
(J $50,000,001-$100 million
LJ $100,000,001-$500 million

C) $1,000,001-$10 million

CQ $10,000,001-$50 million
Q) $50,000,001-$100 million
CJ $100,000,001-$500 million

OU 25.001-50,000
UO) 50,001-100,000
() More than 100,000

( $500,000,001-$1 billion

C) $1,000,000,001-$10 billion
(2 $10,000,000,001-$50 billion
LJ More than $50 billion

(J $500,000,001-$1 billion

U2 $1,000,000,001-$10 billion
Q) $10,000,009,001-$50 billion
(J More than $50 billion

 

For you

Official Form 101

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

‘* Liar Chtv  *

Signature of Debtor 1

Executed on 2

Voluntary Petition for Individuals Filing for Bankruptcy

4g —-6-/F

MM / DD /YYYY

 

Signature of Debtor 2

Executedon
MM / DD /YYYY

page 6
Case 1-19-

Wy, AL Ao

Debtor 1

43494-nhl Doc1 Filed 06/06/19 Entered 06/06/19 10:46:30

A= AB 7

Case number (if known)

 

First Name Middle Name

For your attorney, if you are
represented by one

If you are not represented
by an attorney, you do not
need to file this page.

Official Form 101

Last Name

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

x

 

 

 

 

 

 

Date
Signature of Attorney for Debtor MM / OD /YYYY
Printed name
Firm name :
Number Street - _
City ‘State ——i«ZIPCode— ae” oO

Contact phone Email address

 

 

Bar number State

Voluntary Petition for Individuals Filing for Bankruptcy page 7

 
Case 1-19-43494-nhl Doci1 Filed 06/06/19 Entered 06/06/19 10:46:30

 

Debtor 4 ZING ka A C Case number (if known) ee ee
First Name Middle Name Last Name

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you

bankruptcy without an should understand that many people find it extremely difficult to represent

attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by

an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also

be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal

consequences?
CI No
‘Bh ves

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are

inaccurate or incomplete, you could be fined or imprisoned?
C) No

“$l Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

No
CU] Yes. Name of Person

 

Attach Bankruptcy Petition Preparer's Notice. Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

Conv flehers _

 

 

Date OSs OE LF oy 9 Date
MM£DD 1 YYYY é

 

 

Contact phone _ | . Contact phone
Cell phone Cell phone
Email address Email address

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy

ignature of Debtor 1 Signature of Debtor 2

MT DD Tv

page 8
Case 1-19-43494-nhl Doci1 Filed 06/06/19 Entered 06/06/19 10:46:30

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
www.nyeb.uscourts.gov

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): GAS 4Ga/  AdIBL<S CASENO.:

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure

concerning Related Cases, to the petitioner’s best knowledge, information and belief:

[NOTE: Cases shall be deemed “Related Cases” for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case

was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same;
(ii) are spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership;
(v) are a partnership and one or more of its general partners; (vi) are partnerships which share one or more common general
partners; or (vii) have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that

was or is included in the property of another estate under 11 U.S.C. § 541(a).|
No RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
[ |rHe FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NO.: JUDGE: DISTRICT/DIVISION:

 

CASE STILL PENDING (Y/N): [Zf closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY”) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASE:

 

 

2. CASE NO.: JUDGE: DISTRICT/DIVISION:

CASE STILL PENDING (Y/N): [Jf closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY”) WHICH WAS ALSO LISTED
IN SCHEDULE “A” OF RELATED CASE:

 

 

(OVER)
Case 1-19-43494-nhl Doci1 Filed 06/06/19 Entered 06/06/19 10:46:30

DISCLOSURE OF RELATED CASES (cont’d)

3. CASE NO.: JUDGE: DISTRICT/DIVISION:

 

CASE STILL PENDING (Y/N): [[f closed] Date of closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY”) WHICH WAS ALSO LISTED
IN SCHEDULE “A” OF RELATED CASE:

 

 

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days
may not be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.
TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N):

CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner's attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any
time, except as indicated elsewhere on this form.

Bre bale

Signature of Debtor's Attorney Signature of Pro Se Debtor/Petitioner

139-64 G4 Ave

Mailing Address of Debtor/Petitioner

Brieresopa wy. 1h 35
City, State, Zip Code

 

 

Email Address

Wi? -EbS -EBE4

Area Code and Telephone Number

Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor
or any other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment
of a trustee or the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may
otherwise result.

USBC - 17 Rev 09/15/11
Case 1-19-43494-nhl Doci1 Filed 06/06/19 Entered 06/06/19 10:46:30

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re: Case No. J
Chapter

DECLARATION OF PRO SE DEBTOR(S)

All individuals filing for bankruptcy pro se (without an attorney), must provide the following information:

Name of Debtor(s): A A SQN Kab i{

Address: [29-54 S GtA AVE. Briar a NT (IG 30
Email Address: Ahsan ll ¢ @ GIMar Com |
Phone Number: G/?_) €O5-¢ 2 CL.

 

CHECK THE APPROPRIATE RESPONSES:
FILING FEE:
VY PAID THE FILING FEE IN FULL
__ APPLIED FOR INSTALLMENT PAYMENTS OR WAIVER OF THE FILING FEE

PREVIOUS CASES FILED: 1. 2. 3.

 

ASSISTANCE WITH PAPERWORK:
L-NO ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES
HAD ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES

If Debtor had assistance, the following information must be completed:

Name of individual who assisted:

 

 

 

Address:
Phone Number: ( _)
Amount Paid for Assistance: $

I/We hereby declare the information above under the penalty of perjury.

Dated: o ¢- O4- / f Cho~ Kel le

Debtor’s Signature

 

Joint Debtor’s Signature
Case 1-19-43494-nhl Doci1 Filed 06/06/19 Entered 06/06/19 10:46:30

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
In Re:
Case No.
Chapter /_2
Debtor(s)
ff LEP 2L, LE LIBEL ES. x

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that the
creditor matrix/list of creditors submitted herein is true and correct to the best of his or her

knowledge.

Dated: } (J 6 ee 75

 

Joint Debtor

 

 

Attorney for Debtor

USBC-44 Rev.3/ 7/05
Case 1-19-43494-nhl Doc1 Filed 06/06/19 Entered 06/06/19 10:46:30

HSBC BANK

PO BOX 371306
PITTSBURGH PA 15250-7306
